Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/8/2022, with respect to the previous objections to claims 1 & 17 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to claims 1 & 17 have been withdrawn. 

Applicant's arguments filed 8/8/2022 regarding the previous 112(a) & 112(b) rejections of claim 1 as it would pertain to the “actuator” have been fully considered but they are not persuasive.
Applicant argues amendment to claim 1 obviates the issue.
Examiner respectfully disagrees.  Examiner does not consider the actuator/valve body to be enabled, as the disclosure does not provide structure to either of these.  Applicant clearly discloses a twistable handle which can set the actuator/valve body to various positions, but any actual structure of the actuator/valve body and their mechanical linkage with the handle appears to be omitted.   
Additionally, Examiner notes that Applicant has omitted the term “actuator” in portions of the claim language in favor of “valve body”, it is still present in lines 9-10 of claim 1.  

Applicant’s arguments, see Remarks, filed 8/8/2022, with respect to the previous 112(b) rejection of claim 6 have been fully considered and are persuasive.  Applicant has amended claim 6 to obviate the issue.  The previous 112(b) rejection of claim 6 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 8/8/2022, with respect to the previous 103 rejection of claim 1 under modified Armond have been fully considered and are persuasive.  Applicant has amended claim 1 regarding the handle which does not appear to be taught by the previous interpretation under modified Armond.  The previous 103 rejection of claim 1 under modified Armond has been withdrawn. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-13, 16-19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Applicant claims an actuator and/or valve body for the valve assembly in claim 1, but Applicant does not appear to set forth sufficient description of the structure of the actuator and/or valve body.  Applicant’s Figure 2 broadly depicts the actuator 136, but the description/functionality relies mainly on turning of handle 126.  Applicant’s discloses a twistable handle which results in the actuator and/or valve body adopting various positions, but the disclosure does not detail the actual structure of the actuator and/or valve body, or how it would be mechanically linked/interconnected with the handle.  
MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as the Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure of the direction/working example of the actuator and/or valve body. Applicant broadly depicts actuator 136 in Figure 2, but there does not appear to be clear distinction as to what the actuator and/or valve body actually is (e.g. is the actuator simply the valve body?  is the actuator moving the valve body?  how is the actuator and/or valve body distinct from the handle? what sort of mechanical linkage exists between the handle and the actuator and/or valve body? etc.).  Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation. 

Claim 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 recites “the water flow control assembly having a trigger coupled to a water flow control valve”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figure 2, trigger assembly 141.  specification, page 7, last paragraph/lines 20-23.  Page 8, lines 1-2).  While Examiner considers that trigger assembly 141 would appear to function as some form of water flow control valve, Examiner did not identify any support for a clear distinction between the trigger assembly 141 and a water flow control valve.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-13, 16-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the actuator" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant had amended claim 1 to recite “a valve body” on line 6 but continues to reference the actuator on lines 9-10.
Claim 1 recites an “actuator”, but Examiner cannot discern what is meant by this term.  Applicant discloses an actuator, but to Examiner’s best understanding, the twisted/turning of handle 126 is what is “actuating” the opening/closing of the valve (see Applicant’s Figures 1-5, valve assembly 120, handle 126, actuator 136.  see specification, pages 9-11).  Examiner requires clarification to this structure.  If Applicant is referring to the valve body as the actuator, Examiner disagrees with this characterization with regards to the plain meaning of the word “actuator”.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gilpatrick (US 20120018534) teaches actuating a lance using a handle (see Figure 5, handle 322.  [0032]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718